DETAILED ACTION
This is in response to communication filed on November 3, 2021.
Status of Claims
Claims 1, 3 – 12, and 14 – 24 are pending, of which claims 1 and 12 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3 – 12, and 14 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a steering circuit and a value predictor circuit in a multi-cluster processor, the steering circuit receiving the producer instruction and in response steering the producer instruction to a first cluster, receiving a predicted value of a producer instruction and determining one or more second clusters to make the predicted value available, receiving a consumer instruction that depends on the producer instruction, and in response to receiving the consumer instruction steering the consumer instruction to the one or more second cluster for executing using the predicted value as the input value, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
UK Patent Application GB 2322718 A and US Patent 5864341 teach issuing dependent instructions from the same cluster. 
US Patent Application 20190095203 teaches clusters, dependency tracking, and inter-cluster communication.
US Patent Application 20200192674 and Patent 10915327 teaches clusters and dispatching to clusters based on dependency density.
Japanese Patent Application 2006072625 A, US Patent Application 20060095736, and US Patent 7373485 teach steering unit sending instructions to clusters, each with functional units.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184